Citation Nr: 0216030	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to November 1970.  This case comes before the 
Board of Veterans' Appeals (Board) from a November 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

Hepatitis C was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

Service connection for Hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

The claim has been considered on the merits.  The appellant 
was notified, via rating decision in November 1999, statement 
of the case in September 2000, and supplemental statement of 
the case in June 2002, why his claim was denied.  He was 
advised of what was needed to establish entitlement to the 
benefits sought and what the evidence of record showed (and, 
by inference, what type of evidence he would need to submit 
to prevail in his claim).  In October 2001 he was informed of 
pertinent provisions of the VCAA.  

The RO has obtained the veteran's service treatment records.  
He has not identified any pertinent medical records which 
remain outstanding.  He has been afforded a VA examination.  
The Board has considered whether further VA examination is 
indicated, and has determined (as will be discussed in 
greater detail below) that there is no reasonable possibility 
that a VA examination would provide information of probative 
value to the matter at hand.  The communications noted above 
(and, in particular, the October 2001 VCAA notice, have 
provided the veteran with a general explanation of the type 
of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  No further assistance to the veteran in the 
development of evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
veteran is not prejudiced by the Board's addressing this 
claim based on the current record.

Factual Background

The appellant claims that service connection for Hepatitis C 
is warranted because he contracted this disease during 
service.  He adds that Hepatitis C was not a recognizable 
virus until 1993.  He asserts that in the military he came in 
contact with blood in several ways, including through non-
sterilized injection needles.

The veteran's service medical records include no mention of 
treatment for or diagnosis of Hepatitis C.  On service 
discharge examination in November 1970, there was no mention 
of hepatitis or other liver problem.  
On January 1971 VA examination, the veteran did not mention 
any Hepatitis C-related problems.  Hepatitis C was not 
diagnosed.  

Private medical records dated in February 1984 show that the 
veteran's liver function studies had been abnormal for about 
a year.  A needle liver biopsy in February 1985 showed rare 
focal necrobiosis and mild triaditis.  March 1999 testing 
detected an antibody response to Hepatitis C.  A March 2000 
report shows a diagnosis of chronic active Hepatitis C.  

Also of record are VA outpatient treatment records, dated in 
2000 and 2001, which show a diagnosis of Hepatitis C.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Hepatitis C was not manifested in service or prior to 1983, 
approximately 13 years after the veteran's service discharge.  
There is no competent evidence linking Hepatitis C to 
service. The only evidence of record to the effect that there 
is a nexus between the veteran's current chronic Hepatitis C 
and service is in his own allegations.  As a layperson, he is 
not competent to relate a medical disorder to a specific 
cause. Espiritu, supra.  Hence, his opinion that Hepatitis C 
first diagnosed many years after his service separation is 
related to service is without probative value.  

The Board has considered whether an examination to determine 
the etiology of the veteran's Hepatitis C disorder is 
indicated, and has determined it is not.  The lapse of many 
years between the veteran's separation from service and the 
first medical evidence of this disorder is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  With no 
manifestation of a liver disorder in service, an examiner 
would have no basis for attributing current Hepatitis C to 
service, and any opinion to that effect would necessarily be 
entirely speculative, and thus not probative of the veteran's 
claim. 

Without any evidence of a nexus between the current chronic 
Hepatitis C and service or any event therein, the 
preponderance of the evidence is against the claim of service 
connection for Hepatitis C.  There is no reasonable doubt to 
resolve in the appellant's favor.  Hence, the claim must be 
denied.  


ORDER

Service connection for Hepatitis C is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

